     Case 2:17-md-02785-DDC-TJJ Document 2315 Filed 01/27/21 Page 1 of 1




                        CLERK’S COURTROOM MINUTE SHEET – CIVIL



In re: EpiPen (Epinephrine Injection, USP)
Marketing, Sales Practices and Antitrust Litigation
(Consumer Class Cases)

                                                               Case No. 17-2785-DDC-TJJ


                                      Attorney for Class Plaintiffs: Rex A. Sharp, W. Mark Lanier
                   Attorneys for Mylan Defendants: Brian C. Fries, Adam K. Levin, Kathryn M. Ali
                                 Attorneys for Pfizer Defendants: Raj Gandesha, Joseph M. Rebein

JUDGE:                   Daniel D. Crabtree           DATE:                         1/27/2021
CLERK:                    Megan Garrett               TAPE/REPORTER:               Kim Greiner
INTERPRETER:                                          PROBATION:



                              STATUS CONFERENCE
The parties appear through counsel by Zoom Video Conference.

The court will issue an order reappointing Brian Fries as liaison counsel.

The court will issue an order relieving Eric Hochstadt from serving on the steering
committee.

The court sets the case for a jury trial on September 7, 2021, at 9:00 a.m.

If the class plaintiffs wish to file a motion for the trial date to be continued to mid-January
2022, they must do so by February 10, 2021.

The court will issue a revised trial order setting deadlines.
